UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6430



FRANK REAVES,

                                              Plaintiff - Appellant,

          versus


CORRECTIONAL OFFICER BROWN, Transportation Bus
Driver;     CORRECTIONAL    OFFICER     GRANT,
Lieutenant,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:07-cv-00068-HCM)


Submitted: July 24, 2007                      Decided:   July 31, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Reaves, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Frank Reaves appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed

the record and find no reversible error.      Accordingly, we affirm

for the reasons stated by the district court.    Reaves v. Brown, No.

2:07-cv-00068-HCM (E.D. Va. Mar. 12, 2007).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                              - 2 -